Citation Nr: 1741250	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  16-21 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a bilateral hip disorder.

4.  Entitlement to service connection for a right hand disorder, post fracture.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from July 1956 to July 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2014 and August 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the April 2014 rating decision, the RO denied entitlement to service connection for, inter alia, bilateral knee pain, bilateral hip pain, broke right hand, and low back pain.  The Veteran subsequently submitted new and material evidence within one year of that rating decision.  In accordance with 38 C.F.R. § 3.156(b), in an August 2014 rating decision, the RO reconsidered the initial denials of service connection and determined that they should be continued.  The Veteran filed a Notice of Disagreement in January 2015.  In May 2016, the RO issued a Statement of the Case upholding the denials, and the Veteran filed a timely substantive appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he sustained injuries to his knees, back, hips, and right hand as a result of parachute jumps in service.  Specifically, he has alleged that during a March 1957 jump his parachute malfunctioned, causing him to land hard into a bombshell hole and injure himself.  He reported that he was subsequently hospitalized for five to six weeks in Germany.  See January 2015 Notice of Disagreement.  During a formal RO hearing, a fellow serviceman corroborated this account, testifying that he was present when the Veteran crashed and was injured.  The serviceman testified that he saw the Veteran's parachute malfunction and observed him "laying on the ground with his face all bloody."  See December 2015 RO Hearing Transcript, page 5.

Notably, the Veteran's service treatment records have been determined to be unavailable.  See August 2013 VA 21-3101 Request for Information (noting that such records are "fire related").  However, his DD-214 indicates that he received a Parachutist Badge, and his personnel records reflect a jump history of at least 18 jumps, including one jump in March 1957.

In support of his claim, the Veteran submitted a May 2014 letter from a private physician which reflects that the Veteran had been diagnosed with "significant polyarticular degenerative joint disease" of the lumbar spine, hips, and knees.  A history of fifth metacarpal fracture in the right hand was also noted.  The physician opined that, given the Veteran's extensive jump history, "I think it is more likely than not that plays a significant role in both his arthritis of his lumbar spine, arthritis of his hips and his knee for bilateral knee replacements."  The physician further noted that previous imaging revealed an apparent "old fracture site" in the fifth metacarpal of the Veteran's right hand.  The physician opined that the Veteran's jump history "made him more likely to refracture his fifth metacarpal."

In April 2016, the Veteran participated in a VA examination.  Following a physical examination, the examiner opined that it was less likely than not that the Veteran's claimed injuries were incurred in service.  By way of rationale, the examiner explained that the Veteran's RO hearing testimony contained "no specifics about what was injured during the accident," and that there were "no medical records documenting complaints of back, bilateral hips and knees or right hand until 2008, 2013, 2014."  The examiner accepted that the Veteran had an accident in service in 1957, but concluded that his diagnoses of bilateral moderate arthritis of the hips, degenerative joint disease of the lumbar spine, and end stage arthritis of the bilateral knees "didn't occur until almost 50 years later."

In his May 2016 VA Form 9, the Veteran requested a new VA examination, explaining that the April 2016 examination lasted only 20 minutes and that he was not able to fully convey the circumstances of his in-service injuries.  In a subsequent letter, in response to the examiner's comment that the Veteran's testimony was insufficiently specific with regard to his injuries, the Veteran clarified that, as a result of his in-service injury, he suffered "badly damaged knees, damaged hips, a broken right hand and a lower back injury."  He noted that these injuries "kept me bedridden and in traction for approximately 5 weeks."  See July 2016 Statement in Support of Claim.

The Board finds that a remand is warranted so that the Veteran can be afforded a new VA examination in accordance with his request.  In addition to the Veteran's complaints concerning the VA examiner's comments regarding the specificity of his allegations-which the Board agrees are valid-the Board notes that the VA examiner did not adequately consider medical evidence of record which tends to support the Veteran's claims-i.e., the May 2014 opinion from the Veteran's private physician and treatment notes from the 1990s pertaining to a right knee injury.  Likewise, the VA examiner failed to consider relevant lay evidence of record, including the testimony of the Veteran's fellow serviceman and statements provided by the Veteran's wife and son attesting to the Veteran's longstanding knee, back, hip, and right hand pain.  As such, the VA examiner's opinion is inadequate and additional examination is warranted.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinions that rely on inaccurate factual premises are not entitled to any probative weight).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that all reasonable efforts have been made to obtain the Veteran's service treatment records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral knee, back, bilateral hip, and right hand disorders.

After reviewing the entire record, the examiner is asked to opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's bilateral knee, back, bilateral hip, and right hand disorders were incurred in or aggravated during service.  The examiner should specifically discuss the lay evidence of record asserting that the Veteran suffered a parachuting injury in March 1957 which led to his claimed disorders.  The examiner should specifically discuss the Veteran's account of the specific injuries he sustained as a result of that incident.  See July 2016 Statement in Support of Claim.  The examiner should also discuss the May 2014 private opinion reflecting a possible link between the Veteran's claimed injuries and his "extensive jump history."

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

